Citation Nr: 1530779	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a mood disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus with metatarsalgia and callouses.

3.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO), which is the Agency of Original Jurisdiction (AOJ).  

The AOJ has not specifically addressed the TDIU issue.  The Board has jurisdiction over that issue because whether the Veteran is unemployable due to his service connected pes planus was raised by the record in the context of his claim for an increased rating for that disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has not had a mood disorder at any time contemporaneous to when he filed his claim for service connection for such disability to the present.  

2. The Veteran's bilateral pes planus has been manifested by symptoms of pronounced impairment, including pain, stiffness, fatigability, lack of endurance, inward bowing, edema, callouses, and lack of improvement by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1. The criteria for service connection for a mood disorder, to include as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for a rating of 50 percent for bilateral service-connected pes planus with metatarsalgia and callouses, but no higher, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claims decided in this decision.  The record shows that the Veteran was mailed letters in January 2009 and April 2010 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2009 and April 2010 letters also provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records and VA treatment records are associated with the claims file.  VA has provided appropriate VA examinations.  All identified or submitted private treatment records have been associated with the claims file.  Neither the Veteran nor representative has identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding relevant evidence.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran was denied entitlement to service connection for a mood disorder in a September 2010 decision.  Significantly, the Veteran has not alleged, and there is no information to suggest, that he was ever treated for a mental health disability or reported mental health symptoms while on active service.  In fact, the Veteran has specifically alleged that his mood disorder is secondary to service-connected bilateral pes planus. 

Service treatment records are silent for any complaints or treatment related to mental health disability of any kind.  The post-service outpatient treatment records are silent for any complaints, treatment, or diagnosis related to a mental health disability until September 2009.  

A September 2009 report from a private psychologist at Psychological Consulting Services in Durham, North Carolina is of record.  The report begins with a statement regarding the Veteran's inservice foot problems.  The author commented that during service the Veteran had painful corns and calluses and had to be medevacked out to have his feet scraped very week and that when he got out of the military here turned to VA on a monthly basis for scraping and currently goes every three months.  

At that time, the Veteran was diagnosed with mood disorder due to a service-connected foot injury with depressive features.  The report shows an assigned GAF score of 38 and noted that the Veteran suffered from depressed mood most of the day, nearly every day; hypersomnia; markedly diminished interest or pleasure in all activities; fluctuating between under and over eating; loss of energy, with lethargy; diminished ability to focus or make decisions; feelings of helplessness and hopelessness; and isolating behavior.  

The Veteran returned to Psychological Consulting Services in May of 2010 where his diagnosis of mood disorder due to service-connected foot injury with depressive features was continued, as well as the GAF score of 38.  Continuation of the same symptomatology was noted.

On September 2010 VA examination, the examiner noted that the Veteran's symptoms, as described, would not meet the criteria for any mental health disorder regarding depressed mood.  The examiner further noted that the Veteran reported some normal levels of frustration with his physical conditions, which seemed to be well within normal limits and the mood issues themselves did not appear to be of the severity that would constitute a mental health diagnosis.  

In the September 2010 VA examination report, the examiner addressed the Veteran's psychiatric history and noted that all VA primary care screenings from the 2005 through September 2009 were negative for any depression and in a recent March 2010 primary care visit there are no complaints of any anxiety or depression.  The examiner also considered the private psychiatric evaluation and explained that he had seen multiple psychological evaluations from this facility, Psychological Consulting Services, all of which concluded that the Veteran evaluated was totally and permanently disabled and unemployable; a decision which was made even when Veterans were actively working.  Further in the examiner's experience the facility in question had never assigned a GAF score of 40 or above.  The examiner also noted that despite the apparent severity of the Veteran's condition in this case, no referral for psychiatric medication was made and the Veteran only returned for follow-up psychiatric treatment on one occasion, in May of 2010

Based on the medical evidence of record, the Board affords the Psychological Consulting Services reports the most minimal of probative weight.  The Psychological Consulting Services' statements regarding the scraping of the Veteran's feet are relevant because they show the history considered by the Psychological Consulting Services employee, a history that she found relevant as shown by its inclusion in the report.  That history is inaccurate and tends to paint a much more severe treatment picture than what is reflected in the contemporaneous records.  The service treatment records do not show that the Veteran was medevacked out for foot scrapings every week during any part of his active service.  What they show is that he had calluses and/or corns trimmed in 1968 and calluses reduced several times in 1966 and 1967.  The post-service VA treatment records are also evidence against a finding that he had such scrapings as described after returning from active service.  The service treatment and VA treatment records are complete and the Board finds them more probative than the Psychological Consulting Services statement as the records are a first-hand account of the Veteran's treatment.  If his treatment included that described in the private report, the Board would expect to find evidence of it in those records.  

This inaccuracy, standing in isolation, is not particularly important because the issue is a psychiatric disability, not the Veteran's calluses or corns.  However, the tenor of the Psychological Consulting Services' report in this regard is similar to the extreme nature of the reported psychiatric symptoms.  The contrast between the Psychological Consulting Services' report of treatment of his feet during and after returning from active service and the recorded history of the condition and treatment of his feet during and after returning from active service mirrors the contrast between what was reported by Psychological Consulting Services as to the presence and nature of psychiatric symptoms and what was found on VA examination as to such symptoms.  This is consistent with what the VA examiner described regarding the report and what that examiner has knowledge of as to reports from Psychological Consulting Services.  The combination of these facts in the record impacts negatively on the value of the Psychological Consulting Services reports.  It is noted that the Board does not here rely on reports regarding other Veteran's cases to adjudicate this case.  Rather, the VA examiner's report of what he has seen from Psychological Consulting Services is relevant to the value of the reports regarding this Veteran.  

The Board finds the September 2010 VA examination report highly probative in this matter and affords it considerable probative weight.  The examiner had access to and reviewed all of the Veteran's medical records noting that there is no history of mental health treatment or complaints before or after the private mental health evaluation at Psychological Consulting Services.  The VA examiner's account of the Veteran's history reported during the examination and the results of the mental status examination are detailed and the examiner's explanation of those results and history is logical and persuasive.  

The Board has considered the Veteran's opinion that he has a mental health disability.  The Veteran has not demonstrated that he has expertise in medical matters.  In general, a lay (non-expert) claimant is competent to provide statements of observable symptoms and when he experienced the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Id. at 1377.  Finally, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Whether what the Veteran experiences constitutes a mood disorder or any other mental health disorder is not a simple question, one not answerable by a layperson's observations, and one the answer to which does not lie in the realm of knowledge of a layperson.  For these reasons, the Board finds that the Veteran's own determination that he has a mood disorder is not competent evidence.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the preponderance of evidence of record shows that the Veteran has not had any mental health disability contemporaneous to or since he filed his claim, the Board finds that service connection for a mood disorder is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For these reasons, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


Disability Evaluation

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's bilateral pes planus is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, for flatfoot.  The Veteran is already rated at 30 percent and asserts that his bilateral pes planus should be rated at the maximum schedular rating of 50 percent.  A 30 percent rating is assigned when the objective evidence supports bilateral severe pes planus with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A higher 50 percent rating is assigned when the objective evidence supports bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

On May 2009 VA examination, the Veteran reported that his bilateral pes planus had caused increased swelling in both feet over the last several years.  He reported he had been treated with custom arch supports and molded inserts but that his feet continued to get worse and now he cannot wear any shoes.  He reported he was forced to retire the previous fall because he was unable to stand on his feet for a long period of time and was missing too much work.  He reported that his feet were so swollen he could not find shoes big enough to accommodate them.  He reported flare-ups occurring 1 to 3 times a month lasting 1 to 2 days. He reported his flare-ups were precipitated by cold and damp weather and were alleviated by rest, elevation, and capsaicin cream.  He reported he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He reported that he required the use of a cane, particularly when ambulating long distances or on uneven ground and also when he first got the bed in the morning because he was unsteady.  Finally the Veteran reported that the efficacy of his corrective shoes and shoe inserts was poor. 

On examination the Veteran was noted to have pain, swelling, fatigueability, stiffness, and lack of endurance in his feet bilaterally.  Edema was noted bilaterally as well as calluses and unusual shoe wear pattern.  The Veteran had inward bowing on weight-bearing, mild pronation, and no arch on weight-bearing.  The examiner noted that the Veteran had worked at the post office as a mail handler for over 20 years, but that he had retired in November 2008 as he was eligible based on his age and duration of work.  Finally the examiner noted that the Veteran's service-connected pes planus causes moderate functional impairment in the Veteran's ability to perform chores, shopping, traveling; severe impairment in his ability to exercise; prevented his ability to participate in sports; and caused mild impairment in his ability to participate in recreation and to drive.

In connection with this claim for an increased rating the Veteran submitted private medical records that show in July 2009 he fractured the fifth metatarsal bone in his left foot. These records do not provide specific medical evidence in relation to his service-connected pes planus.

Based on the medical evidence of record, specifically the May 2009 VA examination report, the Board finds that the Veteran is entitled to a 50 percent rating for his service-connected pes planus. In this regard, the Board notes that while the Veteran has been prescribed various shoe inserts and orthotics, he has specifically reported that the efficacy of these devices is poor.  Further, he has reported that he can no longer even use the orthotics as his feet swell too much that they no longer fit in his shoes.  Therefore, the Board finds that the Veteran's service-connected bilateral pes planus is not improved by orthopedic shoes or appliances and, as such, warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 50 percent rating for bilateral flatfoot is the highest rating available under Diagnostic Code 5276.  The Board has considered whether a higher rating is available and appropriate under any other diagnostic code applicable to the feet, but finds that it is not.  Staged ratings are not appropriate in this case; the 50 percent rating is warranted for the entire period on appeal.  

Accordingly, the Board finds that the preponderance of the evidence establishes that a 50 percent rating, but no higher, is warranted for the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

(CONTINUED ON NEXT PAGE)

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected bilateral pes planus are contemplated by the schedular criteria of the rating currently assigned, both in kind and degree.  The 50 percent rating criteria contemplate bilateral pes planus that is very symptomatic (e.g. extreme tenderness and severe spasm) and not correctable with shoes or appliances.  The Veteran's symptoms correlate with these criteria but are not outside of the criteria.  His disability picture is not an unusual or exceptional one.  To the extent that his pes planus may render him unemployable, the TDIU issue is being remanded for further development and referral if indicated for extraschedular consideration under 38 C.F.R. § 4.16(b) (2014).  Accordingly, the Board finds that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not indicated.  


ORDER

Entitlement to service connection for a mood disorder is denied. 

Entitlement to a rating of 50 percent for service-connected pes planus with metatarsalgia and callouses, but no higher, is granted.


REMAND

In this case, the evidence suggests that the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected bilateral pes planus.  In this regard, the Board notes that the Veteran has reported that he retired from his job with the Postal Service because his bilateral pes planus made it too difficult to perform his daily duties.  Specifically, that he could not stand or walk for long periods of time due to the pain and swelling in his feet.  The Veteran's former supervisor from the Postal Service and his former employee union president have provided statements that support the Veteran's statements.  

There is, however, insufficient medical evidence for the Board to make a decision on this issue.  A remand is necessary to afford the Veteran an examination to determine the functional impairment resulting from his pes planus.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to what information or evidence is needed to substantiate a claim for TDIU.

2. Then, the Veteran should be afforded a VA examination of his service-connected bilateral pes planus.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  The VA examiner is asked to comment the functional impairment caused solely by the Veteran's bilateral pes planus, including a full description of the effects of his disability upon his ordinary activities.  All pertinent symptomatology and findings must be reported in detail.  

3.  Then, if the evidence of record tends to show that the Veteran is unemployable by reason of his service connected disability, refer the case to the Director, Compensation and Pension Service for extraschedular consideration of TDIU.  

4.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


